DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-8 and new added claim 9 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Response to Arguments
Applicant’s response arguments, with regards to claims 1-9, filed on 09/07/2021 are moot in view of the new grounds of rejection under the combination of Hirota and Witte.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system appropriateness determining process” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

“[0008] (1) A steering system of a vehicle, comprising an operation member to be 
operated by a driver, a steering device configured to steer a wheel, and a controller configured to control the steering system, wherein the controller is configured to parallelly execute a main process including a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member and an auxiliary process relating to an operation of the steering system …... [0009] The "controller" in this form is an ordinary device whose main constituent element is a computer including a processor, a RAM, a ROM”. And “[0017] (3) The steering system according to the form (1) or (2), wherein the auxiliary process includes a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed.”
Claim Objections
4.	Claim 1 objected to because of the following informalities:  claim 2 recites  “the system” should be replaced with –the steering system--.  
Claim 3 recites “the auxiliary process includes a system appropriateness determining process of determining” should be replaced with -- the auxiliary process includes an appropriateness determining process for determining—
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1- 2, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 (English Translation) A) in view of US2016176440 to Witte et al.
6.	Regarding claim 1, Hirota discloses a steering system of a vehicle, comprising an operation member to be operated be a driver, a steering device configured to steer a wheel ([0001] “electric power steering apparatus”), and a controller configured to control the steering system ([0011] “a control unit”), 
wherein the controller is configured to parallelly execute a main process including a process in which the controller controls the steering device to preform steering of the 
Hirota does not explicitly disclose configured to decrease an execution ratio of the main process and increase an execution ratio of the auxiliary process when a condition that a running speed of the vehicle is not lower than a threshold speed is satisfied. 

However, Witte is directed to method for determining resulting reference value for controlling steering device of vehicle. Witte discloses a steering system that includes controller that controls the automated guidance operation/ main process and manual guidance operation/auxiliary process which they are running in parallel where the setpoint value of the automatic operation includes auxiliary process associated with operation of the steering system and this value can change based on the vehicle speed and stepoint value of the manual operation includes a process that controls the steering device to control steering of the wheels. Furthermore, Witte discloses the running speed of the vehicle is changing to different ratio for the manual operation, which is adjusting the ratio of the automatic control operation, that means decreasing the execution ratio of the main process and increasing execution ratio of the auxiliary process based on the speed of the vehicle, where the system is capable of using a threshold speed as condition to control the execution ratio of the main and auxiliary process (see at least [¶ 

7.	Regarding claim 2, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, furthermore, Hirota discloses the auxiliary process includes a breakdown-tendency recognition process of recognizing that the system has a tendency to break down. ([0011] “a failure diagnosis process” that is a process that is used to recognize when a system is likely to fail). 

8.	Regarding claim 4, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, furthermore, Hirota discloses the steering device is configured to be operated by a drive current supplied thereto ([0001] “an electric power steering apparatus” [0011] “a current flowing through the electric motor”, and 
wherein the controller is configured to decrease the execution ratio of the main process and increase the execution ratio of the auxiliary process when both of the conditions that the running speed of the vehicle is not lower than the threshold speed and a condition that the drive current is not larger than a threshold current are satisfied. ([0025-0026] “the vehicle speed are input to the control unit” “based on the control unit the current control unit calculates a current command value which is used to calculate a 

9.	Regarding claim 5, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Hirota does not teach wherein the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be higher than that in the first mode, and wherein the controller is configured to switch an operation mode thereof between the first mode and the second mode so as to decrease the execution ratio of the main process and increase the execution process of the auxiliary process. 
However, Witte discloses the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be higher than that in the first mode (the first mode the auxiliary process (execution ratio is higher than the main process see at least [¶ 50-57]) and 
wherein the controller is configured to switch an operation mode thereof between the first mode and the second mode as to decrease the execution ratio of the main process 

10.	Regarding claim 9, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Hirota does not explicitly disclose wherein the execution ratio is defined as a ratio of a processing amount of each process to be executed with respect to an overall processing amount (controller that controls the automated guidance operation/ main process and manual guidance operation/auxiliary process which they are running in parallel where the setpoint value of the automatic operation includes auxiliary process associated with operation of the steering system. Furthermore, Witte discloses the running speed of the vehicle is changing to different ratio for the manual operation, which is adjusting the ratio of the automatic control operation, that means the ratio of a processing amount of each process to be executed with respect to an overall processing amount see at least [¶ 50-57]).

s 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 (English Translation) A) in view of US2016176440 to Witte et al. further in view of US20160121906 to Matsuno.
12.	Regarding claim 3, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Hirota does not explicitly disclose wherein the auxiliary process includes a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed. 
However, Matsuno discloses “if the driver does not perform a driving operation the travel controller executes evacuation control”, that means if the driver does perform a driving operation the controller does not execute the evacuation control because the steering of the wheel is being performed appropriately see at least [¶ 033]). Therefore from the teaching of Matsuno. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of determining the state in which the steering of the wheel is appropriately performed similar to that of the teaching  the teachings of Matsuno in order enhance the vehicle operation performance.

13.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 (English Translation) A) in view of US2016176440 to Witte et al. further in view of US20190009794 to Toyoda et al.
14.	Regarding claim 6, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Hirota does not explicitly disclose wherein the steering electronic control units each of which is configured to control at least one of the plurality of drive sources, and wherein the steering device is configured to steer the wheel by a drive force of at least one of the plurality of driving sources controlled by any of the plurality of electronic control units.
However, Toyoda is directed to system for proving collaboration control of a vehicle.
Toyoda discloses wherein the steering device includes a plurality of drive sources ([¶0085] “the vehicle can include one or more vehicle systems”, “the vehicle can include a propulsion system, a braking system, a steering system, throttle system, a transmission...etc.” vehicle systems is driving sources ), and the controller includes a plurality of control units each of which is configured to control at least one of the plurality of control units ([¶0007] “the collaborative system includes one or more processors” [¶0072] “the processor(s) can be an electronic control unit”, [¶0008] “instructions that when executed by one more processors cause the one or more processors to perform functions” [¶0089] “the processor(s) may be operable to control the navigation and/or maneuvering the vehicle by controlling one or  of the vehicles systems”, that is the processors (control units) are configured to execute instructions that perform functions that include controlling the vehicle systems that maneuver the vehicle (the driving sources)), and 
wherein the steering device is configured to steer the wheel by a drive force of at least one of the plurality of driving sources controlled by any of the plurality of control units ([¶0088] “the processor(s) can be in communication to send and/or receive information from the various vehicle systems to control the movement, speed, maneuvering, 

15.	Regarding claim 7, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Hirota does not explicitly disclose wherein at least one of the plurality of electronic control units is a both process execution unit configured to selectively execute one of the main process and the auxiliary process, and the both process execution unit to execute the auxiliary process in place of the main process, so that the controller decreases the execution ratio of the main process and increase the execution ratio of the auxiliary process.
Shall be noted that Witte discloses the running speed of the vehicle is changing to different ratio for the manual operation, which is adjusting the ratio of the automatic control operation, that means decreasing the execution ratio of the main process and increasing execution ratio of the auxiliary process based on the speed of the vehicle, 
However, Toyoda teaches wherein at least one of the plurality of control units is a both process execution unit configured to selectively execute one of the main process and the auxiliary process ([¶0028] “the controls module generally includes instructions that function to control the processor” [¶0051] “the controls module blends the manual inputs and the autonomous inputs together into the collaborative controls” “the process undertaken by the controls module to generate the collaborative controls for operating the vehicle includes combining the inputs together in varying ratios”, that is the processor (control unit) is couple with the controls module (process execution unit) and the controls modules takes in the manual inputs (main process) and the autonomous inputs (auxiliary process) and executes them either individually or combined into varying ratios), and the both process execution unit to execute the auxiliary process in place of the main process, so that the controller decreases the execution ratio of the main process and increase the execution ratio of the auxiliary process. ([¶0054] “the controls module, in one embodiment, selectively overrides or otherwise ignores at least a portion of the manual inputs”, that is the controls module (process execution unit) ignores at least (which means it could ignore all) of the manual inputs (main process) and has the autonomous inputs (auxiliary process) take control, therefore having the execution ratio of the main process decreases while the execution ratio of the auxiliary process increases). Therefore, from the teaching of Toyoda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to incorporate the teachings  of Toyoda to the auxiliary process be 

16.	Regarding claim 8, Hirota and Witte in combination disclose all the limitations of claim 1, as discussed above, Furthermore, Witte discloses wherein the controller includes, as the both process execution unit, at least two both process execution units, and wherein the at least two both process execution units alternately execute the auxiliary process in place of the main process (see at least [¶ 50-57] and Fig. 1).

Conclusion
17.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/03/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667